 HONEYWELL INC.323Honeywell Incorporated,Precision Meter DivisionandInterna-tional Union of Electrical,Radio and MachineWorkers, AFL-CIO, Petitioner.Case 1-RC--8490.December 21,1966DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONPursuant to a Stipulation for Certification upon Consent Election,an election by secret ballot was conducted on July 29, 1965, underthe direction and supervision of the Regional Director for Region 1,among the employees in the stipulated unit. Upon the conclusion ofthe election, a tally of ballots was furnished to the parties whichshowed that, of approximately 266 eligible voters, 255 cast validballots, of which 116 were for, and 139 were against, the Petitioner,and none were challenged. Thereafter, the Petitioner filed timelyobjections to conduct affecting the election.In accordance with the National Labor Relations Board Rules andRegulations and Statements of Procedure, Series 8,as amended, theActing Regional Director investigated the objections and, on Sep-tember 7, 1965, issued and served upon the parties his report onobjections. In his report, the Acting Regional Director recommendedto the National Labor Relations Board that it find all the Petitioner'sobjections to be without merit and overrule them. Thereafter, thePetitioner filed timely exceptions with respect to certain of theActing Regional Director's findings and recommendations, request-ing either that objections d, e, and f be sustained and the election setaside; or that a hearing be directed to determine the merits.Treating the Petitioner's exceptions as a request for, reconsidera-tion of his report on objections, the Acting Regional Director, onOctober 12, 1965,issuedand served upon the parties a Supplemen-tal Report on Objections, in which he withdrewhis original findingswith respect to objections d, e, and f; found that objectionsd, e, andf raised substantialissuesof fact which could best be resolved by ahearing; andrecommendedthat the Board directsuch a hearing.No exceptionswere filedto thesupplementalreport.The Board, by order dated October 29, 1965, directed that a hear-ing be held before a Hearing Officer for the purpose of taking testi-mony to resolve theissuesraised by the Petitioner's objections d, e,and f, and that the Hearing Officer prepareand causeto be servedupon the parties a report containing resolutions of the credibility ofwitnesses,findingsof fact,and recommendationsto theBoard as tothe disposition of thesaid issues.'1This order overruled the Petitioner's remaining objections since no exceptions were filedwith respect to the findings and recommendation that these objections be overruled.162 NLRB No. 10. 324DECISIONSOF NATIONALLABOR RELATIONS BOARDPursuant to the above order, a hearing was held in Manchester,New Hampshire, on December 7, 8, and 9, 1965, before Hearing Offi-cerNorman Goldfarb. All parties participated in the hearing andwere given full opportunity to examine and cross-examine witnesses,and to introduce evidence bearing on theissues.On February 2, 1966, the Hearing Officer issued and served uponthe parties his report on objections, in which he made findings offact and recommendations with respect to objections d, e, and f. TheHearing Officer recommended that objections be overruled, and thatobjections d and f be sustained and the election set aside. TheEmployer filed timely exceptions to the Hearing Officer's report.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act and it will effectuate the policies of the Act to assert juris-diction herein.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the represen-tation of certain employees of the Employer within the meaning ofSections 9(c) (1) and 2(6) and (7) of the Act.4.We find, in accordance with the stipulation of the parties, thatthe following unit is appropriate for purposes of collective bargain-ing within the meaning of Section 9(b) of the Act:All production and maintenance employees at the Employer's Man-chester,New Hampshire, plant, but excluding technical employees,plant clerical employees, expediters, administrative employees, officeclerical employees, professional employees,guards,and supervisorsas defined in the Act.5.The Board has reviewed the Hearing Officer's rulings made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed. The Board has considered the HearingOfficer's report, the Employer's exceptions thereto, and the entirerecord in the case, and hereby adopts the Hearing Officer's findings,conclusions, and recommendation that objection e be overruled, thatobjection d be sustained, and that the election conducted on July 29,1965, be set aside, and a new election be directed.Objection d relates to the Employer's alleged violation of ourPeer-less Plywoodrule.2 The hours of election were 7: 30 to 7: 45 a.m. and2:30 to 4:30 p.m. The coverroomemployees were scheduled to voteduring the afternoon period. About 1.p.m. on the day of the election,2 Peerless Plywood Company,107 NLRB 427. HONEYWELL INC.325Supervisor Peterson asked the employees in the cover room, whilethey were at work, whether any of them had questions about theEmployer's so-called fact sheets, a compilation of antiunion propa-ganda previously distributed by the Employer to its supervisors foruse in persuading employees to vote against the Union. Although theemployees stated they had no questions, Peterson neverthelessinstructed the employees to stop work, and, stationing himself in Itposition where he could address the cover room employees as a group,proceeded for a period of 11/2 hours until it was time for the coverroom employees to vote, to read and comment upon the antiunionmaterial in the fact sheets, and to answer resultant questions whichhe invited. This "captive audience" meeting on company time wasconducted with the knowledge and acquiescence of higher manage-ment. The employees were paid for the 11/2 hours so utilized, the pay-ment being charged to "employee welfare."We agree with the Hearing Officer's conclusion that the foregoingconstituted a meeting within the prohibition of thePeerless Plywoodrule.As the Board explained in theMontgomery Wardcase, 124NLRB 343, 344, where a question-and-answer session was similarlyinvolved, thePeerless Plywoodban is not limited to "a formal speechin the usual sense," but is designed to bar "absolutely" during the24-hour preelection period the use of company time for campaignspeeches in any form, including specifically campaign electioneeringof the type engaged in by Peterson in this case. Like the HearingOfficer,we think it clear that the "captive audience" of cover roomemployees, who were required as a group to cease work and pay heedto Peterson's antiunion electioneering, constituted a massed assemblywithin the intent of thePeerless Plywoodrule. In these circum-stances, we are unable to agree with the view of our dissenting col-leagues that because only a single section of the Employer's employ-ees was involved, an exception from the "absolute" prohibition ofthePeerless Plywoodrule is warranted.Nor are we able to accept the implication of the dissent that Peter-son's conduct should in any event be regarded asde minimisbecausethe number of employees directly affected by such conduct consti-tuted but a small percentage of all eligible voters, not alone sufficientto have affected the election result. It has long been settled that theterm "massed assemblies," as used in the statement of thePeerlessPlywoodrule, is not to be construed as "limited to all or most of theunit employees, or to any certain percentage of them, or to an assem-blage of such employees whose votes would be [sufficient in number]to affect the outcome of the election." SeeThe Great AtlanticcC 326DECISIONSOF NATIONALLABOR RELATIONS BOARDPacific Tea Company,111 NLRB 623, 625-626.8 To construe the ruledifferently in this case would mark both a reversal of establishedprecedent 'and a departure from the policy we have heretofore fol-lowed, and which we continue to think desirable, of requiring strictadherence to thePeerless Plywoodregulation in the interest of pro-moting fair elections.As our holding that objection d should besustainedis dispositiveof the ultimate issue in this case, we find it unnecessary to reach themerits of the Hearing Officer's further finding that certain commentsmade by Peterson while addressing the cover room employees con-tained threats of reprisal and, accordingly, do not adopt the Hear-ing Officer's recommendation that the election also be set aside onthe basis of objection f.[The Board set aside the election conducted herein on July 29.][Text of Direction of Election omitted frompublication.]MEMBERSFANNING andJENKINS,dissenting :We disagree with our colleagues' holding that Supervisor Peter-son's talk with six employees at workstations on electionday inter-fered with the election under thePeerless Plywood Companyrule,107 NLRB 427.The record shows that Peterson had under his supervision the 6employees in question, who comprise the Employer's cover room, andabout 54 employees in two other nearbysectionsof the printingdepartment. There were about 266 eligible voters in the unit. On theday of the election, Peterson entered thecover room to answer aninquiry from one of the employees there about a job elsewhere in theplant, and, thereafter, Peterson initiateda question-and-answer dis-cussion period among the cover room employees, during which heconveyed to them information from an antiunion fact sheet previ-ously distributed by the Employer to its supervisors in connectionwith preelection campaigning. This discussion period commencedabout 1 p.m.. during working hours and lasted until the normalbreak period at 2:30 p.m., at which time the polls opened for votingby the cover room and other unit employees. Peterson did not haveany such discussions, during the 24-hour period preceding the elec-tion, with any other employees under his supervision or with other3In the cited case,the Board onPeerless Plywoodgrounds set aside an election conductedamong 6,500 employees in about 400 separate stores because at 8 of the stores a supervisoryemployee spoke during the proscribed period about the election to groups ranging from3 to 10 employees The total addressed was under 80-less than 2 percent of the eligiblevoters HONEYWELL INC.327employees in the unit. There were 255 ballots cast in the election, ofwhich 116 were for the Union, and 139 against.Our colleagues' holding that the conduct of Peterson comes withinthe meaning of the Board'sPeerless Plywoodrule is, in our view,unsupportable. As the Board stated inPeerless Plywood,the rulesimply prohibits "election speeches on company time tomassedassemblies of employees within 24 hours before the scheduled timefor conducting an election." [Emphasis supplied.] As the Boardhas repeatedly held, this rule was never intended to impose a barupon any other form of legitimate electioneering including that ofindividual talks with employees,' or even the giving of speeches tosmall groups of. employees.5 All that is forbidden by the rule are-as expressly stated inPeerless Plywoodand repeated in subsequentcases-speeches tomassedassemblies of employees.' Thus, the issuehere is : Did Peterson give a speech to a massed assembly of employ-ees?We think not. As stated above, there were about 266 eligiblevoters in the unit and 255 ballots were cast, and Peterson spoke tobut 6 employees. In these circumstances, there could have been noengendering of the "mass psychology" condemned inPeerless Ply-wood.To treat this minute number as a "massed assembly" is in ourview not only unrealistic but inconsistent withPeerless Plywoodandother Board precedent. We would therefore find Peterson's conductwas not proscribed byPeerless Plywood,and since his statements tothe employee on this occasion were not otherwise coercive,' we wouldcertify the results of the election.AMontgomery Ward& Co.,119 NLRB 52; GlobeMotors, Inc.,123 NLRB 30;The Ameri-can Sugar Refining Company,123 NLRB 207.ilndependent Linen Service Company of Mississippi,124 NLRB 717 Cf.CrownPaperBoard Company,Inc,158 NLRB 440. Of course,planned andsystematicspeechesgiven togroups of employees could fall within the rule since it is possibleto treat all of the em-ployees in the separate groups asthough they had been addressed in a single massed as-sembly.The Great Atlantic&Pacific TeaCompany,111 NLRB 623 SeealsoRibletWeldingand Mfg. Corp.,112 NLRB 712We do not have here a series of planned and systematicspeeches as was the case inThe GreatAtlanticfPacific Tea Company,supra,upon whichour colleagues so heavilyrely.We notealso thatin that case the Board rejected as "patentlyfarfetched" ,the notion that the rulewould applyto a foreman or union steward whospeaks to one or two employees6See,e.g, Crown Paper Board Company,supra; CitrusDivision,Kraft Foods Div.,122NLRB 1318.iWhile ourcolleagues do not reachthis issue, we think thebasisupon which the HearingOfficer foundPeterson's "speech" to the six cover room employees"coercive . . .and athreat ofreprisal in view ofits timingand content" to be tenuous, and not in line withhis otherfindings. In contrast,theHearing Officer correctly found similar remarks byPetersonto the approximately50 to 60 otheremployeesender his supervision in nearbysections of the printing department,as well asby othersupervisorsto various employeesduring thecritical period, "as lacking the elementsto impede a free election,"and permis-sible under Board precedent.SeeIndianapolisPlant, Jones & Laughlin Steel WarehouseDivision,160 NLRB 1629. We fail to see how statements which the Hearing Officer foundwere "noncoerciveand did notthreatena lossof benefits if the Unioncame in" took ona differentcharacter simply becausethey were repeated to a few employees in the 24-hourperiod before the election.